DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on 1/24/2020, wherein claims 1-20 are pending.

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No.16020788. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent NO. 11262953. Although the claims at issue are not identical, they are not patentably distinct from each other.
A claim has been mapped out below as example:
Reference Patent (11262953)
Instant Application (16/020776)
1. A method of fetching container images in a clustered container host system comprising a plurality of hosts that share a storage device, wherein the hosts include a virtualization software layer that support execution of virtual machines in the hosts, and one or more virtual machines has implemented therein a container engine that supports execution of containers within the respective virtual machines, said method comprising:

in connection with deploying a first container in a first virtual machine, creating a first virtual disk in the storage device, storing an image of the first container in the first virtual disk, mounting the first virtual disk to the first virtual machine, and updating a metadata cache to associate the image of the first container to the first virtual disk; and

in connection with deploying a second container in a second virtual machine, checking the metadata cache to determine that a portion of the image of the second container is stored in the first virtual disk, creating a second virtual disk in the storage device, adding a reference to the first virtual disk in a metadata of the second virtual disk, and mounting the second virtual disk to the second virtual machine.
1. A method of managing container images in a clustered container host system comprising a plurality of hosts that share a storage device, wherein the hosts include a virtualization software layer that support execution of virtual machines in the hosts, and one or more virtual machines has implemented therein a container engine that supports execution of containers within the respective virtual machines, said method comprising:

in connection with deploying a container in a first virtual machine, creating a virtual disk in the storage device, storing an image of the container in the virtual disk, mounting the virtual disk to the first virtual machine, and updating a metadata cache to associate the image of the container to the virtual disk; and


in connection with deploying the container in a second virtual machine that is executed in a host different from a host in which the first virtual machine is executed, checking the metadata cache to determine that the image of the container is stored in the virtual disk, and mounting the virtual disk to the second virtual machine.


Regarding Claim 1, the reference patent, in claim 1, does not explicitly teach if the second container share the entirety of the image of the first container, mount the first disk to the container deployment in a second location, Bregman et al. (US PGPUB 201901990776) teaches deploying a container in a second node with same base image  (paragraph 32-33).  One of ordinary skill in the arts would have been motivated to make this modification in order to simplify container code deployment using standardized packages (paragraph 12).
As for claims 11 and 19, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales.
As for claims 2-10, 12-18, and claim 20 they contain limitations that are obvious over claim 1 in view of prior of Starks et al. (US PGPUB 2020/0409921) / Zhang et al. (US PGPUB 2020/0104385) / Chen (US PGPUB 2019/0243681) / Corrie et al. (US PGPUB 2017/0371693) and Bedi et al. (US PGPUB 2020/0133883) as applied and motivated in the prior art rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Starks et al. (US PGPUB 2020/0409921), in view of Barnett et al. (US PGPUB 20140053150).

As for claim 1, Starks teaches a method of managing container images in a clustered container host system comprising a plurality of hosts that share a storage device (Fig. 7 – container engine 762 containing image files (See, Fig. 6 – container engine containing images 630, paragraph 88 “physical machines…are supported by resources 760 ….and a container engine 762 in the cloud computing platform 710” and paragraph 85, “an example cloud computing platform 710 that can host a technical solution environment…” teaches the container engine in the cloud computing platform support the nodes 730), wherein the hosts include a virtualization software layer that support execution of virtual machines in the hosts, and one or more virtual machines has implemented therein a container engine that supports execution of containers within the respective virtual machines (Fig. 2A-2B, and paragraph 30 and 40), said method comprising:
in connection with deploying a container in a first virtual machine, creating a virtual disk in the storage device, storing an image of the container in the virtual disk, mounting the virtual disk to the first virtual machine (paragraph 41, “the composite images can be mounted (i.e., direct access) as composite containers in the VMs…” and Fig. 3A and  paragraph 71, “…the composite image is communicated to cause mounting of the composite image…” teaches where composite image is mounted as a disk volume containing the composite image , which is understood as a form of virtual disk. Plurality of methods for mounting/access container image (as a single-layered image or multi-layered image) is described at paragraph 45.), and updating a metadata cache to associate the image of the container to the virtual disk (paragraph 35, creation of composite image includes the creation/updating of the metadata file related to the image).  and
in connection with deploying the container in a second virtual machine, mounting the virtual disk to the second virtual machine (paragraph 41, “the composite images can be mounted (i.e., direct access) as composite containers in the VMs…”, and Fig. 3B and paragraph 72, “…a composite image is accessed…mounting the composite image is mounted based on a metadata file from the set of common flat files…” ).

Starks explicitly teaches shared access of composite images remotely, and teaches images hosted inside the container manager hosting images with different hosts in the cloud (paragraph 26 and Fig. 7), thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that the containers from different hosts can mount the same composite image.  However, in the interest of compact prosecution, Examiner note Starks does not explicitly teach where the second VM is on a second host different from the first host, or update the meta data cache to associate the image of the container to the virtual disk and checking the metadata cache to determine that the image of the container is stored in the virtual disk.
However, Barnett teaches a method of sharing container images using a shared file system including a container in a second virtual machine that is executed in a host different from a host in which the first virtual machine is executed (Fig. 1 – Datacenter Location A containing multiple compute servers implementing containers, The containers can share the same image by mounting the same image at a specific directory (paragraph 38, any container using same image mounting to the same directory/disk drive containing an image).  Wherein, new containers sharing the same image (i.e., second instance of container), or restarting of an existing container (paragraph 36, step 258 and step 260) can both select any host server to run the container within the datacenter (paragraph 36).  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application that the container (whether duplicated, or as a restarted one) can be in any server of the plurality of servers of datacenter location relates to new (i.e., duplicate container with same image), or restarting of existing container different from the original container hosting server because doing so allows for sharing of a single container image across multiple containers (paragraph 14)), and checking the meta data cache to determine that the image of the container is stored in the virtual disk (paragraph 38, “…the OS image specified….is validated to ensure that the specified image exists on the same storage node …check…exists in a predetermined directory path which matches the image archive…”  While not explicitly stated, the image is validated as at a specific storage node, thus, information that indicate the image of the container is stored in the specific storage node necessarily exists to check against.  That information checked against for location of the image is understood as the meta data cache.).
It would have been obvious to a person of ordinary skill before the effective filing date of the Application to incorporate Barrnett teaching of deploying a container in a second virtual machine that is executed in a different host from a host in which the first virtual machine is executed, and checking the metadata cache to determine that the image of the container is stored in the virtual disk to Starks with shared container image that has common set of baseline files because they are both directed to management of composite images for containers in a distributed hosting environment, and because doing so improves the ability to deploy same image across containers on shared storage systems (Barrnett, paragraph 14).

As for claims 11 and 19, they are the product and system claim of claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 3, Starks teaches a virtual machine [container engine] that performs fetching of the image of the container, storing the image of the container in the virtual disk, and updating of the metadata cache (paragraph 4 in view of paragraph 85 and 88.  Paragraph 4 teaches the container management system/engine can be a docker system.  It is wellknown in the art DOCKER engine is implemented as a virtual machine.  See, Examiner search note on “running docker on VM”). 
Barrnett teaches checking of the metadata cache (paragraph 37-38).

As for claim 13, it is the product claim of claim 3, thus, it is rejected under the same rationales.

Claims 2, 5-7 and 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Starks and Barnett, further in view of Chen (US PGPUB 2019/0243681)

As for claim 2, Starks and Barnett do not explicitly teach checking the metadata cache to determine that that image of the container is not stored in any virtual disk. 
However, Chen teaches a known method of container image deployment including prior to creating the virtual disk, checking the metadata cache to determine that that image of the container is not stored in any virtual disk (paragraph 38, “image registry…response…with block to node relationship in the current hosting environment….may identify that three blocks of image 252 are present on node 212…while four of the blocks of image 252 are present on node 212…” which teaches checking the metadata cache to determine if an image of the container is stored in any locally cached virtual disks, and paragraph 39 “schedule deployment of container 242…node 216 requests missing blocks 261A and 265A from image repository 250…” identifying image blocks that does not exist on the deployment location and requesting it to generate the container image.  Thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize that the prior art is capable of detecting if before deployment of a first container, the checking of the meta data would return a result of no virtual disks containing the container image because the metadata cache tracks deployed image blocks and it would recognize no deployed image blocks when no image blocks are deployed). This known technique is applicable to the system of Starks and Barnett as they both share characteristics and capabilities, namely, they are directed to container image deployment in a multi-node environment.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Chen to the teachings of Starks and Barnett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such container image deployment features into similar systems.  Further, applying checking if the image to be deployed is mounted to Starks and Barnett with sharing of deployed image disk accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduced resource usage during deployment (Chen, paragraph 2).

As for claim 12, it is the product claim of claim 2 above.  Thus, it is rejected under the same rationales.

As for claim 5, Chen also teaches the metadata cache is updated to associate the image of the container to the virtual disk by associating a unique identifier [identifier] generated from the image of the container with a location pointer [subunit references] to the virtual disk (paragraph 32).

As for claim 15, it is the product claim of claim 5 above.  Thus, it is rejected under the same rationales.

As for claim 6, Chen also teaches the unique identifier is acquired from an image registry [image registry 170] from which the image of the container is fetched (paragraph 32).

As for claim 16, it is the product claim of claim 6 above.  Thus, it is rejected under the same rationales.

As for claim 7, Chen also teaches in connection with deploying the container in the second virtual machine, prior to checking the metadata cache, acquiring the unique identifier generated from the image of the container from the image registry (Paragraph 37, “image repository …responds…with a list of blocks and/or block identifiers (e.g., hash values0 for image 252…”  Examiner note, image repository 150 and image registry 170 can be understood as in the same container orchestrator (paragraph 25) and is logically understood as part of one entity.); and
the metadata cache is checked to determine that the image of the container is stored in the virtual disk by confirming a match of the acquired unique identifier with one of the unique identifiers associated with virtual disks in the metadata cache (paragraph 38).

As for claim 17, it is the product claim of claim 7 above.  Thus, it is rejected under the same rationales.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Starks and Barnett, in view of Zheng et al. (US PGPUB 2020/0104385).

As for claim 4, Starks teaches the engine can be DOCKER based, where it is known in the art that container management components can be run as daemons on each node.  However, in the interest of compact prosecution, Examiner note Starks and Barnett do not explicitly teach the container management components are run on each of the hosts.
However, Zheng teaches a known method of container deployment with shared images mounted wherein the container management components are running in each of the hosts (paragraph 99, “plurality of different daemons may run on a separate compute node….” and paragraph 5, “…utilizing an image updated by the first daemon stored at a shared storage…accessing by the processor at a second daemon within a second node, the image updated…”). This known technique is applicable to the system of Starks and Barnett as they both share characteristics and capabilities, namely, they are directed to container image deployment in a multi-node environment.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Zheng would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zheng to the teachings of Starks and Barnett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such container image deployment features into similar systems.  Further, applying the container management components are running in each of the hosts to Starks and Barnett with container management components running in VMs accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved sharing of same image by multiple containers (Zheng, paragraph 5).

As for claim 14, it is the product claim of claim 4 above.  Thus, it is rejected under the same rationales.

Claims 8, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Starks and Barnett, further in view of Corrie et al. (US PGPUB 2017/0371693).

As for claim 8, while Starks and Barnett teaches virtualization of management layers with Daemons and other functionalities.  In the interest of compact prosecution, they do not explicitly disclose the functionalities are implemented in VMs separate from container engines.
However, Corrie teaches a known method of container image deployment including at least one of the virtual machines do not have a container engine implemented therein (Fig. 2, Daemon Appliances 112 running in VM separate and distinct from Container VMs 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate Corrie’s teaching of at least one of the VM do not have a container engine into Starks and Barnett with virtualization of management functionalities of container image deployment because they are directed to container image deployment with management functionalities implemented in virtualized environments and because doing so better handles management of the plurality of container VMs in response to commands from one or more clients (Abstract).

As for claim 18 and 20, they are the product and system claims of claim 8 above.  Thus, they are rejected under the same rationales.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Starks and Barnett, in view of Zheng et al. (US PGPUB 2020/0104385), further in view of Bedi et al. (US PGPUB 2020/0133883).

As for claim 9, Barnett teaches virtual disks specified in the metadata cache (paragraph 38, metadata cache is understood as information checked to ensure the specified image exists on the specific storage node).
Starks and Barnett do not explicitly teach deleting at least one of the virtual disks.
However, Zheng teaches a known method of container deployment with shared images mounted wherein deleting at least one of the virtual disks (paragraph 108). This known technique is applicable to the system of Starks and Barnett as they both share characteristics and capabilities, namely, they are directed to container image deployment in a multi-node environment.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Zheng would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Zheng to the teachings of Starks and Barnett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such container image deployment features into similar systems.  Further, applying deleting at least one of the virtual disks to Starks and Barnett with managing the existence of images in shared storage system accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved sharing of same image by multiple containers (Zheng, paragraph 5).

Starks and Barnett and Zheng do not explicitly teach determining a replacement cost of each of the virtual disks and deleting in an ascending order of the replacement cost
However, Bedi teaches a known method of managing cached storage in a networked environment including determining a replacement cost of each of the cached items, and deleting at least one of the cached items in an ascending order of the replacement cost, starting with the lowest one (paragraph 32.  cached filed selected to remove are based on time in cache, last access time, number of times accessed, and/or other file parameters, many of which are exemplary basis of “cost” as understood in the present application (See, Specification paragraph 42).  In order to have removal based on the age, last access time, number of times accessed, the system necessarily has to determine the value of each of the cached items to rank them).  This known technique is applicable to the system of Starks and Barnett and Zheng as they both share characteristics and capabilities, namely, they are directed to container image deployment in a multi-node environment.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Bedi would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Bedi to the teachings of Starks and Barnett and Zheng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such cached file management features into similar systems.  Further, applying determining a replacement cost and deleting in order of replacement cost to Starks and Barnett and Zheng with management of cached files as container image files including deleting of said cached files accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow improved management of and ensuring of certain amount of free space in cache at any given time (Bedi, paragraph 32).

As for claim 10, Bedi teaches said deleting is triggered by a notification that an amount of available space in the global cache is low (paragraph 32).
Barnett teaches the virtual disks are stored in a region of the storage device that is allocated as a global cache for container images (Fig. 3, items 304/306)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199